This is a claim for refund of inheritance tax, erroneously assessed and erroneously paid. Decedent died testate in Cook County, March 2nd, 1920, and his will was duly probated. By proper proceedings, an inheritance tax was assessed in said estate -in the sum of $4,587.27, which less 5% was paid, making $4,357.91, paid into the County Treasury of said county. Thereafter, it was alleged by the executors that the Federal Government claimed the sum of $15,816.95, as additional income taxes of decedent for the years 1917, 1918 and 1919, which amounts were not deducted in the inheritance tax proceedings in computing the net estate and the inheritance tax due thereon. And upon petition to the County Court, of which the Attorney General was duly notified, the County Court entered an order August 21st, 1922, modifying the original order of the County Judge, reassessing the tax at $4,289.91, from which order, no appeal was taken. It is found that amount of inheritance tax due the State is $4,289.91, less o% discount equals $4,075.42, showing claimant entitled to a refund of $282.49. The Attorney General admits this to be due and consents to an award accordingly. The sum of $282.49, without interest is accordingly awarded claimants, Edward J. Birk, Frank Birk and Amelia Birk, executors of the last will of Jacob Birk, deceased.